In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00177-CR
        ______________________________



      EX PARTE: SARILU ANN METTLEN




    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 1122216




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       Sarilu Ann Mettlen was indicted for the capital murder of Bobby Riley, and has been

incarcerated, pending trial.   Her bond was initially set for $1,000,000.00, later reduced to

$900,000.00. On August 5, 2011, Mettlen applied for a writ of habeas corpus seeking to have her

pretrial bond reduced.    Following an extremely brief hearing, the trial court granted the

application and reduced the amount of bond to $800,000.00. Mettlen appeals, arguing the amount

of bond is excessive.

       ―The primary purpose or object of an appearance bond is to secure the presence of a

defendant in court for the trial of the offense charged.‖ Ex parte Rodriguez, 595 S.W.2d 549, 550

(Tex. Crim. App. [Panel Op.] 1980) (orig. proceeding). Bail should not be set so high as to be

oppressive, guaranteeing the defendant’s appearance, but should be high enough to provide

reasonable assurance the defendant will appear at trial. Ex parte Ivey, 594 S.W.2d 98, 99 (Tex.

Crim. App. [Panel Op.] 1980). It operates to balance the ―presumption of innocence of the accused

and the compelling interest of the State that the accused appear to answer the accusation against

him.‖ Balboa v. State, 612 S.W.2d 553, 557 (Tex. Crim. App. 1981). Nevertheless, the burden

of proof is on the accused to show the bail is excessive. Rodriguez, 595 S.W.2d at 550.

       In reviewing bail, we are guided by Article 17.15 of the Texas Code of Criminal Procedure,

and we reverse a lower court’s determination only if we find an abuse of discretion. TEX. CODE

CRIM. PROC. ANN. art. 17.15 (West 2005). That is, we will reverse the trial court’s decision only



                                               2
if it was made without reference to any guiding principles or was, in other words, arbitrary or

unreasonable. Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990) (op. on reh’g).

Even if we would have reached a different result, we should not intervene if the trial court’s ruling

is within the zone of reasonable disagreement. Id. at 391. Under Texas law, the amount of bail

required in any case is within the discretion of the court, judge, magistrate, or officer taking the

bail, subject to the following rules:

       1.     The bail shall be sufficiently high to give reasonable assurance that the
       undertaking will be complied with.
       2.     The power to require bail is not to be so used as to make it an instrument of
       oppression.
       3.     The nature of the offense and the circumstances under which it was
       committed are to be considered.
       4.     The ability to make bail is to be regarded, and proof may be taken upon this
       point.
       5.     The future safety of a victim of the alleged offense and the community shall
       be considered.

TEX. CODE CRIM. PROC. ANN. art. 17.15. In addition, the Texas Court of Criminal Appeals has

directed courts to consider the work record, family and community ties, length of residency, prior

criminal record (if any), and any aggravating circumstances alleged to have been involved in the

offense the accused is charged with committing. Ex parte Rubac, 611 S.W.2d 848, 849–50 (Tex.

Crim. App. [Panel Op.] 1981).

Nature of the Offense

       The nature of the offense and circumstances surrounding the crime are primary factors in

determining what constitutes reasonable bail. See Ex parte Davila, 623 S.W.2d 408, 410 (Tex.


                                                 3
Crim. App. [Panel Op.] 1981) (orig. proceeding); Ex parte Hunt, 138 S.W.3d 503, 506 (Tex.

App.—Fort Worth 2004, pet. ref’d). In considering the nature of the offense, it is also proper to

consider the possible punishment. Maldonado v. State, 999 S.W.2d 91, 95 (Tex. App.—Houston

[14th Dist.] 1999, pet. ref’d). When the nature of the offense is serious and involves aggravating

factors that may result in a lengthy prison sentence, bail must be set sufficiently high to secure the

defendant’s presence at trial. In re Hulin, 31 S.W.3d 754, 760 (Tex. App.─Houston [1st Dist.]

2000, orig. proceeding).

       The charged offense for which Mettlen was indicted is capital murder, a capital felony

punishable by imprisonment for life without parole or by death. TEX. PENAL CODE ANN. § 12.31

(West 2011), § 19.03 (West Supp. 2011).       The requirement of a substantial amount is presented

given the grave nature of the offense of capital murder and the potential for a life or death sentence.

Milner v. State, 263 S.W.3d 146, 149–50 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding);

Hulin, 31 S.W.3d at 760.

Ability to Make Bond

       A criminal defendant’s ability to make bond is ―merely one factor to be considered in

determining the appropriate amount of bond.‖ Ex parte Scott, 122 S.W.3d 866, 870 (Tex.

App.—Fort Worth, orig. proceeding) (citing TEX. CODE CRIM. PROC. ANN. art. 17.15(4)). Here,

there is no evidence in the record provided before this Court indicating Mettlen’s ability to make

bond. In a motion to the trial court, Mettlen urged that bail should be reduced to $100,000.00.



                                                  4
The hearing transcript from an August 11, 2011, hearing refers to a prior hearing in which facts of

ability to make bail were developed. No transcripts of prior hearings are before this Court,

despite Mettlen’s burden of proof to show that the $800,000.00 bond is excessive. Ex parte

Clark, 537 S.W.2d 40, 41 (Tex. Crim. App. 1976). Further, the only evidence regarding ability to

make bond at the August 11 hearing was that the previous $900,000 bond could not be met.

Future Safety of the Victim and Community

       Considering the nature of the offense, the future safety of the community, rather than the

victim, is at issue. The indictment alleged Mettlen intentionally killed Riley by strangulation in

the course of robbing him. No other evidence is in the record to demonstrate any specific safety

concerns for the community.

Other Factors

       The record of the August 11 hearing established that while the offense occurred in Hopkins

County, Mettlen was renting a home in Mesquite, which is in Dallas County. Mettlen’s family

lives in New Jersey, and she clarified that she had no family in Mesquite or in northeast Texas.

The record before the Court makes no mention of any work record, length of residency, or prior

criminal history.

       The information we have in the record is the serious nature of the offense, Mettlen is not a

local resident and her family lives in New Jersey. Those facts justify an elevated bond amount to

assure that ―the undertaking will be complied with.‖     But the precedent of this Court does not



                                                5
support a bail of $800,000.00. See Ex parte Jackson, 257 S.W.3d 520 (Tex. App.—Texarkana

2008, orig. proceeding) (bail of $750,000.00 approved for defendant, charged with murder, who

departed from Texas, and was arrested in Georgia together with safety concerns as he was thought

to have committed another armed robbery shortly afterward). We cannot agree that $800,000.00

is a reasonable bail amount. Bail is reduced to $600,000.00. See Ex parte Henson, 131 S.W.3d
645 (Tex. App.—Texarkana 2004, orig. proceeding).




                                                   Jack Carter
                                                   Justice

Date Submitted:       November 14, 2011
Date Decided:         November 15, 2011

Do Not Publish




                                               6